PER CURIAM.
Jack McRae seeks to appeal the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and the district court’s opinion and conclude on the reasoning of the district court that McRae has not made a substantial showing of the denial of a constitutional right. See McRae v. D.C. Parole Bd., No. CA-01-283-3 (E.D.Va. May 13, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.